Citation Nr: 1547673	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  11-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for myofascial pain syndrome with mild degenerative changes and mild disc bulges of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In that decision, the RO increased from 20 to 40 percent the Veteran's disability evaluation for his thoracolumbar muscle strain, effective November 30, 2009.

The Veteran's representative has requested "a favorable judgment for secondary depression and agoraphobia be granted," pointing out that VA treatment records dated in June 2010 show agoraphobia, depression and insomnia associated with his service connected lower back injury.  See Representative's October 2015 Written Brief Presentation.  However, this matter has not been adjudicated by the RO, and is referred to the originating agency for action deemed appropriate. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence submitted by the Veteran in March 2012, specifically a copy of a January 2012 decision from the Social Security Administration (SSA), demonstrates that the Veteran was approved for disability benefits relating to his lower back.  Although the Veteran submitted a copy of the SSA decision, the evidence and exhibits upon which the SSA based their decision did not accompany the submission.  Therefore, the Board finds that the matter currently before it must be remanded for the AOJ to request from SSA the complete records related to the Veteran's grant of benefits.  See 38 C.F.R. § 3.159(c) (2014).

In Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Here, the Veteran has alleged an inability to work due to his low back disability, and the SSA decision discusses the Veteran's inability to return to work as a result of his low back disability.  Consequently, the Board finds that the issue of entitlement to TDIU has been raised in the context of the Veteran's increased rating claim. 

Additionally, the SSA decision reflects ongoing VA medical treatment.  More specifically, the SSA decision indicates that the Veteran was treated at a VA Medical Center in August 2010, July 2011, and November 2011 regarding his lower back.  However, there are no VA medical treatment reports in the Veteran's paper or electronic claims file after June 2010.  Moreover, the SSA decision also refers to a private examination conducted in December 2011 concerning the Veteran's lower back.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes VA to obtain them); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

A review of the VA treatment records subsequent to the April 2010 VA examination and the indication of ongoing medical treatment for the Veteran's lower back suggest that there may be a worsening of the Veteran's low back disability such that a new examination is warranted.  In particular, a June 2010 VA "Mental Health Outpatient Note" includes the Veteran's reports that his "[s]leep is poor, pain in back wakes him up and only gets 2 h[ou]rs at a time."  In contrast, the Veteran reported that lying down alleviated his symptoms in both his April 2010 and January 2010 VA examination reports.

Further, the Court has stated that where entitlement to TDIU is at issue, VA has a duty to supplement the record by obtaining an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there is some evidence of record to this effect, no specific opinion as to whether the Veteran's service-connected disability alone prevents him from securing and following employment for which his education and occupational experience would otherwise qualify him has been obtained.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1. The AOJ should send to the Veteran a formal application for TDIU and a notice letter that notifies him of the information and evidence necessary to establish entitlement to TDIU.  The Veteran must be given an opportunity to complete the application and respond to the notice, and any additional information or evidence received must be associated with the claims file.

2. The AOJ should contact the Veteran and request that he provide the necessary authorization and identify the names, addresses, and approximate dates of treatment for all non-VA health care providers who have treated him for his low back disability since November 2008 (including the December 2011 examination report by Dr. W. referred to in the January 2012 SSA decision).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims file. 

The AOJ should also associate with the claims file all relevant VA treatment records dated since June 2010.

3. The AOJ should request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits and the medical records relied upon concerning that claim, as well as any subsequent periodic examinations.  The Board notes that the January 2012 SSA decision states that the Veteran appeared for a video hearing on November 3, 2011.  The AOJ should also request from the SSA a transcript of that hearing, provided one is available. 

4. After the development requested above has been completed, the AOJ should schedule the Veteran for a VA examination to determine the severity of his service-connected low back disability.

The claims file must be made available to and reviewed by the examiner prior to the requested examination.  All necessary tests and studies, to include x-rays and electrodiagnostic tests if warranted, should be conducted.  The examiner should also review the results of any testing and include them in the report.

The examiner should identify any orthopedic and neurological symptoms related to the service-connected low back disability and fully describe the extent and severity of those symptoms.  With regard to any associated objective neurological abnormalities, the examiner should identify each nerve affected, or seemingly affected, and describe the degree of disability as "mild," "moderate," "moderately severe," "severe," or "complete paralysis."  The examiner should consider the Veteran's complaints of radiating pain and determine whether a diagnosis of radiculopathy is warranted.

The examiner should also report the ranges of motion for the thoracolumbar spine and state whether the Veteran's service-connected low back disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such findings should be equated to degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

The examiner should also note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine, and should indicate whether the Veteran has intervertebral disc syndrome.

The examiner should also take a detailed history regarding the Veteran's employment, education, and vocational attainment.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected disability renders him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  A complete rationale for the opinion should be provided, to include citation to pertinent evidence of record, to include evidence received from SSA, and/or medical authority, as appropriate, should be set forth. 

If the examiner determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be made because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue on appeal.  The AOJ must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claim.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response.  (The SSOC should also address the TDIU question if this benefit is not granted.)

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




